Citation Nr: 9921606	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 until 
October 1995.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a rating decision of 
January 1996 of the Louisville, Kentucky Regional Office (RO) 
which denied service connection for a lung disorder.

This issue was remanded by a decision of the Board dated in April 
1998 and is once again before the signatory Member for 
appropriate disposition.  


FINDINGS OF FACT

The appeal for entitlement to service connection for pulmonary 
disease is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for pulmonary 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he was treated for a pulmonary 
disorder in service and that he has continued to have similar 
symptoms since discharge from active duty for which service 
connection should now be granted by the Board. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime or 
peacetime service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (1998).

The Board must now consider the threshold issue of whether the 
appellant has presented a well-grounded claim for service 
connection for pulmonary disease.  In this regard, he has "the 
burden of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994), Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the facts 
pertinent to the claim, and the appeal must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury.  Third, there must be medical evidence of a nexus between 
an in-service disease or injury and the currently claimed 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, supra.  

The service medical records reflect that the appellant was seen 
on multiple occasions over the course of his service for symptoms 
which included coughing, sore throat, headaches, nasal 
congestion, and fever primarily diagnosed as upper respiratory 
infection, as well as pharyngitis, viral syndrome, etc.  In July 
1994 he sought emergency treatment for complaints of flu symptoms 
which included a severe headache, a dry cough, sore throat, 
feeling weak, and painful joints and muscles.  Laboratory studies 
were conducted and he was given medication.  A chest X-ray was 
performed and was interpreted as showing a patchy infiltrate in 
the right upper lobe.  A notation on the X-ray report recommended 
that the veteran receive follow-up for "7-10 after treatment for 
pneumonia."  Several days later, it was reported that the 
appellant was much improved and that his lungs were clear.  An 
assessment of right upper lobe infiltrate and exudative 
pharyngitis was rendered.  Additional medication and follow-up 
were prescribed.  The appellant was seen approximately three days 
later for complaints of chest pain on deep breathing and 
shortness of breath.  It was noted that he had been given 
treatment for the flu.  The lungs were reported to be within 
normal limits.  

The veteran was seen in sick bay in August 1995 where it was 
recorded that he was receiving follow-up for flu symptoms.  An 
assessment of resolving flu-like symptoms was noted.  In 
September 1995, it was indicated that he continued to remain 
symptomatic with complaints of coughing, burning pain in the 
upper sternum and throat, erythema and exudate of the left 
tonsils.  An assessment of tracheobronchitis with pharyngitis was 
rendered for which antibiotics were prescribed.  Upon examination 
approximately 10 days later for discharge from active duty, the 
veteran indicated that he had had a dry cough for three weeks and 
occasional pain in the chest.  The veteran was observed to have a 
postnasal drip and the nose was congested. 

The veteran was afforded a VA examination for compensation and 
pension purposes in November 1995.  Examination of the 
respiratory system disclosed that the lungs were clear to 
auscultation.  Chest expansion was normal.  It was noted that the 
appellant could climb flights of steps and walk with normal 
exercise tolerance.  A chest X-ray revealed clear lungs, but 
pulmonary function studies were interpreted as suggesting a mild 
restriction.  Following examination, a pertinent diagnosis of 
emphysema, restrictive type, minimal, was rendered.  

Private clinic records were received reflecting that the veteran 
had a chest X-ray in February 1996.  The finding were that 
pulmonary vascular markings were normal, the lungs were well 
expanded and clear, and that there were no mediastinal or hilar 
abnormalities.  An impression of normal chest was noted.  A 
clinical report from Rheumatology Consultants dated in March 1996 
showed that the appellant was treated for a condition not 
pertinent to this appeal and that upon review of systems, denied 
pulmonary symptoms.  The lungs were noted to be clear upon 
subsequent private physical examinations in March and April 1996.  

The veteran presented testimony upon personal hearing on appeal 
in November 1997 before a Member of the Board sitting at 
Louisville, Kentucky to the effect that he went into sick call 
for symptoms diagnosed as the flu but was later called back and 
told that the X-rays showed pneumonia.  He related that he was 
treated for it, but now had chest pain when he had a cold, 
coughing, and difficulty with running and breathing.  The 
appellant related that he has continued to be treated for 
respiratory symptomatology, and that he basically had the same 
problems as those he had experienced in the military. 

Pursuant to Board remand of April 1998, VA outpatient records 
dated in January and December 1997 were received noting that the 
appellant was complaining of chest pain.  In the latter month, it 
was recorded that he had such symptoms in cold weather, and also 
had a cough.  The appellant was afforded a special VA respiratory 
examination in September 1998 and related history of contracting 
pneumonia in 1994 or 1995 for which he stated he had been 
hospitalized.  He stated that a "significant cough and infection 
resulted in a 'tear injury' to his left lung" and that since 
that time he had experienced problems with occasional exertional 
shortness of breath and dyspnea, as well as some chest wall pain 
and a sharp stabbing pain on the life side.  It was noted that 
there was also a vague history of intermittent wheezing as well 
as a persistent cough which was more prominent in winter months.  

Upon physical examination, it was noted that the veteran 
presented in no acute distress and that respiration was 20.  
Oxygen saturation was at 100 percent.  The nose and throat 
examination was unremarkable with benign nasal mucosa.  The chest 
wall was symmetrical with resonance to percussion throughout.  
The lung field were essentially clear to auscultation, 
bilaterally.  Mild clubbing was noted in the digits of his hands 
but no peripheral cyanosis was observed.  There was no sign of 
pulmonary hypertension, cor pulmonale, residuals of pulmonary 
embolism, or chronic pulmonary thromboembolism.  

The examiner related that pulmonary function studies were 
performed which were essentially normal.  It was reported that a 
chest X-ray was done, which when compared to one accomplished in 
November 1995, was essentially unremarkable.  A diagnosis of 
history of lung trauma secondary to severe pneumonia while in 
service according to the patient was rendered.  It was added that 
the veteran was currently presenting with a lung condition, not 
otherwise specified, and that pulmonary consultation and referral 
had been arranged.  The examiner indicated that the appellant's 
claims folder was not available for review at the time of the 
examination.  

The veteran's claims folder was subsequently referred to the VA 
examiner who had conducted the examination of September 1998, as 
this had been stipulated in the remand of April 1998.  In an 
addendum report of November 1998, it was noted that the claims 
folder had been reviewed.  The examiner indicated that the 
veteran's history of the claimed condition was somewhat erroneous 
and misleading, although it was felt that he had had bronchial or 
atypical pneumonia in service, but not the lobar type.  It was 
related that his pulmonary symptoms had resolved since service, 
except that he was shown to have continued to experience mild 
intermittent dyspnea with exertion and chest wall pain.  It was 
noted that the appellant had been evaluated on several occasions 
since service for his complaints but that the result had 
essentially been inconclusive.  It was reported that following 
pulmonary consultation in October 1998, a possible asthma 
component was suggested and that the veteran's obesity had also 
been thought to be a factor as well.  However, no significant 
pulmonary disability was demonstrated.  

The examiner concluded that the claims folder showed apparent 
resolution of original pulmonary problems prior to the veteran's 
discharge from service with no apparent link between his history 
of bronchitis and current "pulmonary condition."  The examiner 
stated that "[f]urthermore, no significant pulmonary condition 
[is] identifiable at this time."  It was felt that the veteran's 
respiratory difficulties seemed to be more related to his obesity 
and apparent sedentary lifestyle.  It was noted that more studies 
were done, but that there appeared to be no particular link to 
service at that time.  

Analysis

Although the veteran now claims that he has a lung disorder which 
is of service onset, the evidence does not support this 
conclusion.  The Board points out that while service medical 
records do show that he was treated for upper respiratory 
infections on a number of occasions as well as significant lung 
and/or respiratory symptomatology shortly before his discharge 
from active duty, there is no indication that such symptoms 
developed into a chronic disability.  See 38 C.F.R. 3.303.  
Complaints and findings with respect to the lungs after service 
are shown to be vague, and no specific diagnosis appears to have 
been rendered in this regard.  He has undergone a number of 
pulmonary evaluations, as well as pulmonary consultation, the 
results of which have been determined to be inconclusive for 
significant findings.  Recent pulmonary function studies and 
chest X-rays have not revealed any significant lung pathology.  

The Board observes in this instance that that there is no 
competent medical evidence of a current ratable lung disability 
at this time, and the appellant himself has not presented any 
evidence to the contrary.  No diagnosis pertaining to the lungs 
is currently indicated.  Consequently, while it is shown that 
although the appellant was indeed treated for pulmonary 
symptomatology in service, and continues to indicate that he has 
symptoms in that area, no ratable lung disability has been 
diagnosed to date.  In this regard, it must be pointed out to the 
veteran that a claim for service-connection must be accompanied 
by evidence which establishes that he currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A well-grounded claim requires evidence of a present 
disability.  Brammer at  223.  As a lay person who is untrained 
in the field of medicine, the veteran is not competent to provide 
a medical opinion as to this matter.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Consequently, the appellant's own 
assertions that he now has a pulmonary disease related to service 
do not constitute cognizable evidence upon which to reach the 
merits of this matter.  Moreover, after undergoing pulmonary 
evaluation and consultation, a clinical opinion has been posited 
that currently claimed respiratory symptomatology is more likely 
related to the veteran's obesity and sedentary lifestyle.  

The Board must point out in this instance that a well-grounded 
claim must be supported by evidence, more than merely 
allegations.  Tirpak at 609, 611.  Accordingly, without the 
requisite competent evidence reflecting that the veteran 
currently has a ratable lung disability for which service 
connection may be granted, his claim for service connection for 
such is not well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Tirpak at 611.  Accordingly, the appellant's claim for 
entitlement to service connection for pulmonary disease is found 
to be not well-grounded, and the appeal must be denied.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to support 
this appeal.  See Epps, supra.  Moreover, the Board is not 
otherwise aware of the existence of any relevant evidence which, 
if obtained, would make the claim well grounded.  See McKnight v. 
Gober, No. 97-7062 (Fed.Cir. Dec. 16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.

ORDER

The claim for service connection for lung disease is not well 
grounded; the appeal is thus denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

